Case 3:17-cr-00037-DJH Document 212 Filed 12/03/19 Page 1 of 1 PageID #: 1446




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


UNITED STATES OF AMERICA,                                                       Plaintiff,

v.                                                    Criminal Action No. 3:17-cr-37-DJH

CHEROSCO BREWER,                                                              Defendant.

                                      * * * * *

                                       ORDER

      It is hereby ORDERED that the United States shall respond to Defendant’s Motion for

Issuance of a Subpoena for the Production of Documents and Data (Docket No. 211) on or

before December 9, 2019.

       December 3, 2019




                                              David J. Hale, Judge
                                           United States District Court




                                           1
